DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Group I, species A, drawn to figures 4a-4h, in the reply filed on July 28, 2022 is acknowledged.
The traversal is on the ground(s) that the special technical feature is not found in the prior art.  This is not found persuasive as evidenced by the rejection below. The requirement is still deemed proper and is therefore made FINAL.
Claims 109, 111, 115, 117, 120-121, 126-127, 130-132 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species or invention, there being no allowable generic or linking claim. As such, claims 108, 110, 112-114, 116, 118, 123, 128, 129 are pending in the instant application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 108, 110, 112-114, 116, 118 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 108 recites “the second bodies have fourth apertures”. The preceding limitations recite first and second apertures but not third apertures. Therefore, it is unclear why the fourth apertures are described as such. Examiner suggests calling them third apertures.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 128, 123, 129 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnston et al. (US 2005/0256526), hereinafter “Johnston”.
Regarding claim 128, Johnston discloses a maxillary expander (10), comprising: (i) first bodies (61, 71), having first apertures (62, 72), (ii) bone screws configured to screw into the hard palate and configured for insertion into the first apertures (¶25), and (iv) an adjustable aligner (20, 30, 40, 50, 80), including (a) second bodies (51, 84), configured to couple to the first bodies, and (b) an adjustment mechanism (21) configured to cause the second bodies to move away from each other, to thereby cause the first bodies to move away from each other when coupled to the second bodies (¶23), 4Serial No. 16/765,805ELG Docket No. CFT01-003-US wherein the adjustable aligner may be coupled and uncoupled from the first bodies while the bone screws are screwed into the hard palate (via 31).  
Regarding claim 123, Johnston discloses the maxillary expander of claim 128, wherein the maxillary expander is configured so that force is not applied to the teeth of the patient (FIG. 6).  
Regarding claim 129, Johnston discloses the maxillary expander of claim 128, wherein: the first apertures have an axis along openings of the apertures, the adjustment mechanism has an axis along a direction of expansion, and the axis along openings of the apertures is substantially perpendicular to the axis along the direction of expansion (FIG. 1).
Allowable Subject Matter
Claims 108, 110, 112-114, 116, 118 are rejected under 35 U.S.C. 112, second paragraph, as stated above, and objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to correct the indefiniteness and rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: Regarding claim 128, Johnston discloses a maxillary expander (10), comprising: (i) first bodies (61, 71), having first apertures (62, 72), (ii) bone screws configured to screw into the hard palate and configured for insertion into the first apertures (¶25), and (iv) an adjustable aligner (20, 30, 40, 50, 80), including (a) second bodies (51, 84), configured to couple to the first bodies, and (b) an adjustment mechanism (21) configured to cause the second bodies to move away from each other, to thereby cause the first bodies to move away from each other when coupled to the second bodies (¶23), 4Serial No. 16/765,805ELG Docket No. CFT01-003-US wherein the adjustable aligner may be coupled and uncoupled from the first bodies while the bone screws are screwed into the hard palate (via 31).  However, the prior art, alone or in combination, is silent wherein: the first bodies, have second apertures, the maxillary expander further comprising first fasteners configured to be threadably screwed into the second apertures, and the second bodies have fourth apertures configured to receive the first fasteners.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775